Name: Commission Regulation (EC) No 707/98 of 30 March 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 98/1131. 3. 98 COMMISSION REGULATION (EC) No 707/98 of 30 March 1998 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(14) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 409/98 (4), estab- lishes an agricultural product nomenclature for export refunds based on the Combined Nomenclature; whereas the footnotes to Sector 9 of the Annex to that Regulation lay down rules to be followed when granting and calcu- lating refunds; whereas there are special rules on the granting and calculation of refunds on the products covered by CN codes 0401 and 0402 where these involve mixtures of products or products containing added matter; whereas, in accordance with note 1 of Chapter 4 of the Combined Nomenclature and the Harmonised System Explanatory Notes, products covered by CN codes 0401 and 0402 cannot comprise mixtures or contain added matter other than that mentioned; Whereas, for the purposes of determining the refund applicable to certain products containing added matter, the fat content by weight is to be calculated exclusive of the weight of non-lactic matter and of added lactic matter not eligible for the refund; whereas that provision may result in some confusion as regards the tariff classification of such products; whereas it should accordingly be deleted; Whereas the refunds on concentrated milk products containing added sugar are calculated in two different ways; whereas, for the sake of harmonising calculations and simplifying the nomenclature, a single method of calculation should be used and footnote 5 should be deleted; whereas the footnotes should be adapted ac- cordingly; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Sector 9 of the Annex to Regulation (EEC) No 3846/87 is hereby amended as follows: 1. the particulars relating to CN codes 0401 to 0404 are replaced by those in Annex I hereto; 2. the footnotes are replaced by those in Annex II hereto. Article 2 This Regulation shall enter into force on the day fol- lowing its publication in the Official Journal of the European Communities. It shall apply from 1 April 1998 to licence applications submitted from that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 366, 24. 12. 1987, p. 1. (4) OJ L 55, 25. 2. 1998, p. 1. ¬ ¬EN Official Journal of the European CommunitiesL 98/12 31. 3. 98 ANNEX I 9. Milk and milk products CN code Description of goods Productcode 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter: 0401 10  Of a fat content, by weight, not exceeding 1 %: 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 9000 0401 10 90   Other 0401 10 90 9000 0401 20  Of a fat content, by weight, exeeding 1 % but not exceeding 6 %:   Not exceeding 3 %: 0401 20 11    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 9100     Of a fat content, by weight, exceeding 1,5 % 0401 20 11 9500 0401 20 19    Other:     Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 9100     Of a fat content, by weight, exceeding 1,5 % 0401 20 19 9500   Exceeding 3 %: 0401 20 91    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight, not exceeding 4 % 0401 20 91 9100     Of a fat content, by weight, exceeding 4 % 0401 20 91 9500 0401 20 99    Other:     Of a fat content, by weight, not exceeding 4 % 0401 20 99 9100     Of a fat content, by weight, exceeding 4 % 0401 20 99 9500 0401 30  Of a fat content, by weight, exceeding 6 %:   Not exceeding 21 %: 0401 30 11    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Not exceeding 10 % 0401 30 11 9100      Exceeding 10 % but not exceeding 17 % 0401 30 11 9400      Exceeding 17 % 0401 30 11 9700 0401 30 19    Other:     Of a fat content, by weight:      Not exceeding 10 % 0401 30 19 9100      Exceeding 10 % but not exceeding 17 % 0401 30 19 9400      Exceeding 17 % 0401 30 19 9700   Exceeding 21 % but not exceeding 45 %: 0401 30 31    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Not exeeding 35 % 0401 30 31 9100      Exceeding 35 % but not exceeding 39 % 0401 30 31 9400      Exceeding 39 % 0401 30 31 9700 0401 30 39    Other:     Of a fat content, by weight:      Not exceeding 35 % 0401 30 39 9100      Exceeding 35 % but not exceeding 39 % 0401 30 39 9400      Exceeding 39 % 0401 30 39 9700   Exceeding 45 %: 0401 30 91    In immediate packings of a net content not exceeding 2 litres:     Of a fat content, by weight:      Not exceeding 68 % 0401 30 91 9100      Exceeding 68 % but not exceeding 80 % 0401 30 91 9400      Exceeding 80 % 0401 30 91 9700 ¬ ¬EN Official Journal of the European Communities L 98/1331. 3. 98 CN code Description of goods Productcode 0401 30 99    Other:     Of a fat content, by weight:      Not exceeding 68 % 0401 30 99 9100      Exceeding 68 % but not exceeding 80 % 0401 30 99 9400      Exceeding 80 % 0401 30 99 9700 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter (13): ex 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % (11):   Not containing added sugar or other sweetening matter: 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 9000 0402 10 19    Other 0402 10 19 9000   Other (14): 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 9000 0402 10 99    Other 0402 10 99 9000 In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % (11): ex 0402 21   Not containing added sugar or other sweetening matter:    Of a fat content, by weight, not exceeding 27 %: 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 11 % 0402 21 11 9200       Exceeding 11 % but not exceeding 17 % 0402 21 11 9300       Exceeding 17 % but not exceeding 25 % 0402 21 11 9500       Exceeding 25 % 0402 21 11 9900     Other: 0402 21 17      Of a fat content, by weight, not exceeding 11 % 0402 21 17 9000 0402 21 19      Of a fat content, by weight, exceeding 11 % but not exceeding 27 %:       Not exceeding 17 % 0402 21 19 9300       Exceeding 17 % but not exceeding 25 % 0402 21 19 9500       Exceeding 25 % 0402 21 19 9900    Of a fat content, by weight, exceeding 27 %: 0402 21 91     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 28 % 0402 21 91 9100       Exceeding 28 % but not exceeding 29 % 0402 21 91 9200       Exceeding 29 % but not exceeding 41 % 0402 21 91 9300       Exceeding 41 % but not exceeding 45 % 0402 21 91 9400       Exceeding 45 % but not exceeding 59 % 0402 21 91 9500       Exceeding 59 % but not exceeding 69 % 0402 21 91 9600       Exceeding 69 % but not exceeding 79 % 0402 21 91 9700       Exceeding 79 % 0402 21 91 9900 0402 21 99     Other:      Of a fat content, by weight:       Not exceeding 28 % 0402 21 99 9100       Exceeding 28 % but not exceeding 29 % 0402 21 99 9200       Exceeding 29 % but not exceeding 41 % 0402 21 99 9300       Exceeding 41 % but not exceeding 45 % 0402 21 99 9400       Exceeding 45 % but not exceeding 59 % 0402 21 99 9500       Exceeding 59 % but not exceeding 69 % 0402 21 99 9600       Exceeding 69 % but not exceeding 79 % 0402 21 99 9700       Exceeding 79 % 0402 21 99 9900 ex 0402 29   Other (14):    Of a fat content, by weight, not exceeding 27 %:     Other: ¬ ¬EN Official Journal of the European CommunitiesL 98/14 31. 3. 98 CN code Description of goods Productcode 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg:       Of a fat content, by weight:        Not exceeding 11 % 0402 29 15 9200        Exceeding 11 % but not exceeding 17 % 0402 29 15 9300        Exceeding 17 % but not exceeding 25 % 0402 29 15 9500        Exceeding 25 % 0402 29 15 9900 0402 29 19      Other:       Of a fat content, by weight:        Not exceeding 11 % 0402 29 19 9200        Exceeding 11 % but not exceeding 17 % 0402 29 19 9300        Exceeding 17 % but not exceeding 25 % 0402 29 19 9500        Exceeding 25 % 0402 29 19 9900    Of a fat content, by weight, exceeding 27 %: 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg:      Of a fat content, by weight:       Not exceeding 41 % 0402 29 91 9100       Exceeding 41 % 0402 29 91 9500 0402 29 99     Other:      Of a fat content, by weight:       Not exceeding 41 % 0402 29 99 9100       Exceeding 41 % 0402 29 99 9500  Other: 0402 91   Not containing added sugar or other sweetening matter:    Of a fat content, by weight, not exceeding 8 %: 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content:       Of less than 15 % and of a fat content, by weight:        Not exceeding 3 % 0402 91 11 9110        Exceeding 3 % 0402 91 11 9120      Of 15 % or more and of a fat content, by weight:        Not exceeding 3 % 0402 91 11 9310        Exceeding 3 % but not exceeding 7,4 % 0402 91 11 9350        Exceeding 7,4 % 0402 91 11 9370 0402 91 19     Other:      Of a non-fat lactic dry matter content:       Of less than 15 % and of a fat content, by weight:        Not exceeding 3 % 0402 91 19 9110        Exceeding 3 % 0402 91 19 9120       Of 15 % or more and of a fat content, by weight:        Not exceeding 3 % 0402 91 19 9310        Exceeding 3 % but not exceeding 7,4 % 0402 91 19 9350        Exceeding 7,4 % 0402 91 19 9370    Of a fat content, by weight, exceeding 8 % but not exceeding 10 %: 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content:       Of less than 15 % 0402 91 31 9100       Of 15 % or more 0402 91 31 9300 0402 91 39     Other:      Of a non-fat lactic dry matter content:       Of less than 15 % 0402 91 39 9100       Of 15 % or more 0402 91 39 9300    Of a fat content, by weight, exceeding 10 % but not exceeding 45 %: 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg: 0402 91 51 9000 0402 91 59     Other: 0402 91 59 9000    Of a fat content, by weight, exceeding 45 %: ¬ ¬EN Official Journal of the European Communities L 98/1531. 3. 98 CN code Description of goods Productcode 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 9000 0402 91 99     Other 0402 91 99 9000 0402 99   Other (14):    Of a fat content, by weight, not exceeding 9,5 %: 0402 99 11     In immediate packings of a net content not exceeding 2,5 kg:      Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight:       Not exceeding 3 % 0402 99 11 9110       Exceeding 3 % but not exceeding 6,9 % 0402 99 11 9130       Exceeding 6,9 % 0402 99 11 9150      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight:       Not exceeding 3 % 0402 99 11 9310       Exceeding 3 % but not exceeding 6,9 % 0402 99 11 9330       Exceeding 6,9 % 0402 99 11 9350 0402 99 19     Other:      Of a non-fat lactic dry matter content of less than 15 %, and of a fat content, by weight:       Not exceeding 3 % 0402 99 19 9110       Exceeding 3 % but not exceeding 6,9 % 0402 99 19 9130       Exceeding 6,9 % 0402 99 19 9150      Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight:       Not exceeding 3 % 0402 99 19 9310       Exceeding 3 % but not exceeding 6,9 % 0402 99 19 9330       Exceeding 6,9 % 0402 99 19 9350    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 %: 0402 99 31     In immediate packings not exceeding 2,5 kg:      Of a fat content, by weight, not exceeding 21 %:       Of a non-fat lactic dry matter content, by weight, of less than 15 % 0402 99 31 9110       Of a non-fat lactic dry matter content, by weight, of 15 % or more 0402 99 31 9150      Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 0402 99 31 9300      Of a fat content, by weight, exceeding 39 % 0402 99 31 9500 0402 99 39     Other:      Of a fat content, by weight, not exceeding 21 %:       Of a non-fat lactic dry matter content, by weight, of less than 15 % 0402 99 39 9110       Of a non-fat lactic dry matter content, by weight, of 15 % or more 0402 99 39 9150      Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 0402 99 39 9300      Of a fat content, by weight, exceeding 39 % 0402 99 39 9500    Of a fat content, by weight, exceeding 45 %: 0402 99 91     In immediate packing not exceeding 2,5 kg 0402 99 91 9000 0402 99 99     Other 0402 99 99 9000 ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified mik and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: ¬ ¬EN Official Journal of the European CommunitiesL 98/16 31. 3. 98 CN code Description of goods Productcode ex 0403 10  Yoghurt:   Not flavoured nor containing added fruit or cocoa:    Not containing added sugar or other sweetening matter, of a fat content, by weight: 0403 10 11     Not exceeding 3 %:      Not exceeding 1,5 %:       Other than in powder, granules or other solid forms (1) 0403 10 11 9400      Exceeding 1,5 %:       Other than in powder, granules or other solid forms (1) 0403 10 11 9800 0403 10 13     Exceeding 3 % but not exceeding 6 %:      Other than in powder, granules or other solid forms (1) 0403 10 13 9800 0403 10 19     Exceeding 6 %:      Other than in powder, granules or other solid forms (1) 0403 10 19 9800    Other, of a fat content, by weight (4): 0403 10 31     Not exceeding 3 %:      Not exceeding 1,5 %:       Other than in powder, granules or other solid forms (1) 0403 10 31 9400      Exceeding 1,5 %:       Other than in powder, granules or other solid forms (1) 0403 10 31 9800 0403 10 33     Exceeding 3 % but not exceeding 6 %:      Other than in powder, granules or other solid forms (1) 0403 10 33 9800 0403 10 39     Exceeding 6 %:      Other than in powder, granules or other solid forms (1) 0403 10 39 9800 ex 0403 90  Other:   Not flavoured nor containing added fruit, nuts or cocoa:    In powder, granules or other solid forms(12):     Not containing added sugar or other sweetening matter, with a fat content by weight (2): 0403 90 11      Not excceding 1,5 % 0403 90 11 9000 0403 90 13      Exceeding 1,5 % but not exceeding 27 %:       Not exceeding 11 % 0403 90 13 9200       Exceeding 11 % but not exceeding 17 % 0403 90 13 9300       Exceeding 17 % but not exceeding 25 % 0403 90 13 9500       Exceeding 25 % 0403 90 13 9900 0403 90 19      Exceeding 27 % 0403 90 19 9000     Other, of a fat content by weight (4): 0403 90 31      Not exceeding 1,5 %: 0403 90 31 9000 0403 90 33      Exceeding 1,5 % but not exceeding 27 %:       Not exceeding 11 % 0403 90 33 9200       Exceeding 11 % but not exceeding 17 % 0403 90 33 9300       Exceeding 17 % but not exceeding 25 % 0403 90 33 9500       Exceeding 25 % 0403 90 33 9900 0403 90 39      Exceeding 27 % 0403 90 39 9000    Other:     Not containing added sugar or other sweetening matter, of a fat content by weight (1): 0403 90 51      Not exceeding 3 %:       Not exceeding 1,5 % 0403 90 51 9100       Exceeding 1,5 % 0403 90 51 9300 0403 90 53      Exceeding 3 % but not exceeding 6 % 0403 90 53 9000 ¬ ¬EN Official Journal of the European Communities L 98/1731. 3. 98 CN code Description of goods Productcode 0403 90 59      Exceeding 6 %:       Not exceeding 10 % 0403 90 59 9110       Exceeding 10 % but not exceeding 17 % 0403 90 59 9410       Exceeding 17 % but not exceeding 21 % 0403 90 59 9170       Exceeding 21 % but not exceeding 35 % 0403 90 59 9310       Exceeding 35 % but not exceeding 39 % 0403 90 59 9340       Exceeding 39 % but not exceeding 45 % 0403 90 59 9370       Exceeding 45 % but not exceeding 68 % 0403 90 59 9510       Exceeding 68 % but not exceeding 80 % 0403 90 59 9540       Exceeding 80 % 0403 90 59 9570     Other, of a fat content by weight (4): 0403 90 61      Not exceeding 3 %:       Not exceeding 1,5 % 0403 90 61 9100       Exceeding 1,5 % 0403 90 61 9300 0403 90 63      Exceeding 3 % but not exceeding 6 % 0403 90 63 9000 0403 90 69      Exceeding 6 % 0403 90 69 9000 ex 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included: 0404 90  Other:   Not containing added sugar or other sweetening matter, of a fat content by weight: 0404 90 21    Not exceeding 1,5 %:     In powder or granules (2) 0404 90 21 9100     Other (1), of a non-fat lactic dry matter content:      Of less than 15 % by weight 0404 90 21 9910      Of 15 % or more by weight 0404 90 21 9950 0404 90 23    Exceeding 1,5 % but not exceeding 27 %:     In powder or granules (2):      Of a fat content by weight:       Not exceeding 11 % 0404 90 23 9120       Exceeding 11 % but not exceeding 17 % 0404 90 23 9130       Exceeding 17 %, but not exceeding 25 % 0404 90 23 9140       Exceeding 25 % 0404 90 23 9150     Other than in powder or granules (1):      Of a non-fat lactic dry matter content of less than 15 % by weight and a fat content by weight:       Not exceeding 3 % 0404 90 23 9911       Exceeding 3 % but not exceeding 6 % 0404 90 23 9913       Exceeding 6 % but not exceeding 10 % 0404 90 23 9915       Exceeding 10 % but not exceeding 17 % 0404 90 23 9917       Exceeding 17 % 0404 90 23 9919      Of a non-fat lactic dry matter content of not less than 15 % by weight and a fat content by weight:       Not exceeding 3 % 0404 90 23 9931       Exceeding 3 % but not exceeding 7,4 % 0404 90 23 9933       Exceeding 7,4 % but not exceeding 8 % 0404 90 23 9935       Exceeding 8 % but not exceeding 10 % 0404 90 23 9937       Exceeding 10 % 0404 90 23 9939 ¬ ¬EN Official Journal of the European CommunitiesL 98/18 31. 3. 98 CN code Description of goods Productcode ex 0404 90 29    Exceeding 27 %:     In powder or granules (2), of a fat content by weight:      Not exceeding 28 % 0403 90 29 9110      Exceeding 28 % but not exceeding 29 % 0404 90 29 9115      Exceeding 29 % but not exceeding 41 % 0404 90 29 9120      Exceeding 41 % but not exceeding 45 % 0404 90 29 9130      Exceeding 45 % but not exceeding 59 % 0404 90 29 9135      Exceeding 59 % but not exceeding 69 % 0404 90 59 9150      Exceeding 69 % but not exceeding 79 % 0404 90 29 9160      Exceeding 79 % 0404 90 29 9180   Other, of a fat content by weight: 0404 90 81    Not exceeding 1,5 %:     In powder or granules (4) 0403 90 81 9100     Other, of a non-fat lactic dry matter content:      Of less than 15 % by weight (4) 0403 90 81 9910      Of 15 % or more by weight (4) 0403 90 81 9950 ex 0404 90 83    Exceeding 1,5 % but not exceeding 27 %:     In powder or granules (4):      Of a fat content by weight:       Not exceeding 11 % 0404 90 83 9110       Exceeding 11 % but not exceeding 17 % 0404 90 83 9130       Exceeding 17 % but not exceeding 25 % 0404 90 83 9150       Exceeding 25 % 0404 90 83 9170     Other than in powder or granules:      Of a non-fat lactic dry matter content of less than 15 % by weight and a fat content by weight (4):       Not exceeding 3 % 0404 90 83 9911       Exceeding 3 % but not exceeding 6 % 0404 90 83 9913       Exceeding 6 % but not exceeding 10 % 0404 90 83 9915       Exceeding 10 % but not exceeding 17 % 0404 90 83 9917       Exceeding 17 % 0404 90 83 9919      Of a non-fat lactic dry matter content of not less than than 15 % by weight and a fat content by weight (4):       Not exceeding 3 % 0404 90 83 9931       Exceeding 3 % but not exceeding 6,9 % 0404 90 83 9933       Exceeding 6,9 % but not exceeding 9,5 % 0404 90 83 9935       Exceeding 9,5 % but not exceeding 21 % 0404 90 83 9937 0404 90 89    Exceeding 27 %:     In powder or granules, of a fat content by weight (4):      Not exceeding 41 % 0403 90 89 9130      Exceeding 41 % 0403 90 89 9150     Other than in powder or granules, of a fat content by weight (4):      Not exceeding 39 % 0403 90 89 9930      Exceeding 39 % but not exceeding 45 % 0403 90 89 9950      Exceeding 45 % 0403 90 89 9990 ¬ ¬EN Official Journal of the European Communities L 98/1931. 3. 98 ANNEX II Notes (1) Where the product falling within this subheading is a mixture containing non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504, no export refund is payable. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added to the product. (2) Where the product falling within this subheading is a mixture containing added non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504, the added non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 must not to be taken into account in the calculation of the refund. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case:  the actual content by weight of non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) Where the product contains casein and/or caeinates added before or at the time of processing, no refund is payable. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not casein and/or caseinates have been added. (4) The refund per 100 kilograms of product falling within this subheading is equal to the sum of the fol- lowing components: (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kilograms of product. However, where whey and/or products derived from whey and/or lactose and/or casein and/or casei- nates and/or permeate and/or products cered by CN code 3504 have been added to the product, the amount per kilogram shown is to be multiplied by the weight of the lactic matter other than whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of product; (b) a component calculated in accordance with Article 12(3) of Commission Regulation (EC) No 1466/95 (OJ L 144, 28.6.1995, p. 22). When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter and/or whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case:  the actual content by weight of whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 and of sucrose and/or other non-lactic matter added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (5) Deleted by Regulation (EC) No 707/98. (6) Deleted by Regulation (EC) No 823/96 (OJ L 111, 4.5.1996. p. 9). (7) In the case of cheeses presented in immediate packings which also contain preserving liquid, in par- ticular brine, the refund is granted on the net weight, less the weight of the liquid. ¬ ¬EN Official Journal of the European CommunitiesL 98/20 31. 3. 98 (8) When completing customs formalities, the applicant must state on the declaration provided for that purpose:  the skimmed-milk powder content by weight,  whether or not whey and/or products derived from whey and/or lactose and/or casein and/or ca- seinates and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case:  the actual content by weight of whey and/or products derived from whey and/or lactose and/or casein and/or caseinates and/or permeate and/or products covered by CN code 3504 added per 100 kilo- grams of finished product, and in particular,  the lactose content of the added whey per 100 kilograms of finished product. (9) Special compound feedingstuffs are compound feedingstuffs containing skimmed milk powder and fish meal and/or more than 9 grams of iron and/or more than 1,2 grams of copper per 100 kilograms of product. (10) Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products covered by CN code 3504, the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey (excluding whey butter covered by CN code 0405 10 50) and/or lactose and/or permeate and/or products covered by CN code 3504 will not be taken into account for the purpose of calculating the refund. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products covered by CN code 3504 have been added and, where this is the case, the actual content by weight of the non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey (specifying, where applicable the whey butter content) and/or lactose and/or permeate and/or products covered by CN code 3504 added per 100 kilograms of finished product. (11) The refund on frozen condensed milk is the same as that on products falling within headings 0402 91 and 0402 99. (12) The refunds on frozen products covered by CN codes 0403 90 11 to 0403 90 39 are the same as those on products covered by CN codes 0403 90 51 to 0403 90 69 respectively. (13) Where the product contains non-lactic matter, the non-lactic matter is not to be taken into account for the purposes of calculating the refund. When completing customs formalities, the applicant must state on the declaration provided for that purpose whether or not non-lactic matter has been added and, where this is the case, the actual content by weight of the non-lactic matter added per 100 kilograms of finished product. (14) Where the product contains non-lactic matter other than sucrose, the non-lactic matter other than sucrose is not to be taken into account for the purposes of calculating the refund. The refund on 100 kilograms of product covered by this subheading is equal to the sum of the following components: (a) the amount per kilogram shown, multiplied by the weight of the lactic matter per 100 kilograms of product; (b) a component calculated in accordance with Article 12(3) of Commission Regulation (EC) No 1466/95 (OJ L 144, 28.6.1995, p. 22). When completing customs formalities, the applicant must state on the declaration provided for that purpose the actual content by weight of sucrose and/or other non-lactic matter added per 100 kilograms of finished product.